Anderson, J.,
after stating the facts as above, delivered the opinion of the court.
The court below held that'chapter 85, Code of 1906, which gives a lien, and a remedy therefor, on watercraft for work done *566or materials supplied in building, repairing, and furnishing the same, was appellant’s only remedy for the collection of the amount due him by appellee. In so holding the court' erred. At common law the appellant had a possessory lien for work done and materials furnished in repairing the boat, carrying with it the right to hold the same against the owner until his charges were paid. “It is a principle of the common law that every man who has lawful possession of a chattel upon which he had expended his money, labor, or skill at the request of its owner, thereby enhancing its value, may retain it-as security for his debt. This right extends to all such manufacturers, tradesmen, and laborers as receive chattels for the purpose of repairing or otherwise improving their condition.” 19 Am. & Eng. Ency. of Law (2d ed.) 8. “There is a lien at common law for the building of a ship, if the shipwright has not parted with the possession thereof, and the owner’s assignee in bankruptcy cannot take the ship without paying all that is due for her construction.” 19-Am. & Eng. Ency. of Law (2d ed.) 1090.
Chapter 85, Code 1906, does not abrogate the common-law right. On the other hand, its. purpose is to enlarge the same, and give a better remedy, though not exclusive. The court below should have given the peremptory instruction requested on behalf of the appellant. Under the facts in this record, the appellant is entitled to judgment against the appellee and his bondsman for the return of the boat, or, in lieu thereof, for the amount of his indebtedness, with six per cent, interest thereon, from the time it was due, with costs.

jReversed and remanded.